Title: To George Washington from the Newport, Rhode Island, Artillery Company, 22 February 1794
From: Newport, Rhode Island, Artillery Company
To: Washington, George


          
            [Newport, R.I., 22 February 1794]
          
          The Artillery Company of the Town of Newport in the State of Rhode Island &
            Providence Plantations, assembled on this day to celebrate the birth of the chief
            magistrate of the United States, beg leave to present their congratulations and
            respect:
          Associated by principles which effected a glorious revolution, and laid the basis of a
            free and permanent government, they contemplate with grateful emotions, the blessings
            which have resulted from a prudent and efficient administration.
          Enjoying the inestimable priviledges of freemen, they commiserate the unhappy state of
            those who are in bondage, sympathize in the sufferings of those who are bravely
            struggling in the cause of freedom, and cordially rejoice with those, who are successful
            in regaining their rights: Equalized with their fellow citizens, they consider abilities
            and virtue, the only qualities which deserve public estimation, and give preeminence to
            a character; Influenced by these sentiments, they have presumed on this offering of
            congratulation and respect, as the purest testimony of their attachment for
            distinguished virtue; Humbly beseeching the Supreme Giver of all good gifts to continue
            your life and public usefulness, and that they with their fellow citizens, may still
            gratefully reciprocate the satisfaction resulting from a faithful discharge of important
            duties.
          Signed in pursuance of the unanimous resolution of the Artillery Company of the Town of
            Newport February 22d 1794.
          
            F. Malbone, Captain
          
         